DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              JOHN TISBY,
                               Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-3366

                              [March 1, 2018]

   Appeal of order denying 3.850 motion from the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; Elizabeth A. Scherer,
Judge; L.T. Case No. 12-427 CF10A.

  John Tisby, Arcadia, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

CIKLIN, CONNER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.